Citation Nr: 0728141	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for obstructive 
hydrocephalus.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by migraine headaches.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active duty military service from May 1978 to 
May 1981, from January to May 1991, during January 2002, and 
including various unverified periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida - which denied service connection for headaches, 
memory loss, and sleep apnea.

A more recent January 2007 RO decision also denied the 
veteran's petition to reopen his claim for service connection 
for obstructive hydrocephalus on the basis of new and 
material evidence.  And he has since filed a timely 
notice of disagreement (NOD) in May 2007 to initiate an 
appeal of that more recent decision.  The RO has not, 
however, provided him a statement of the case (SOC) 
concerning this additional claim.  So the Board must remand 
this claim to the RO, rather than merely referring it there.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The remand 
will be via the Appeals Management Center (AMC) in 
Washington, D.C.

Also, for reasons that will be discussed, the Board must 
remand the veteran's other claims concerning his headaches, 
memory loss and sleep apnea.


REMAND

The RO first considered - and denied, the veteran's claim 
for service connection for obstructive hydrocephalus in 
August 2003.  The RO sent him a letter that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights, in the event he elected to 
contest it by filing a timely appeal.  In response, he filed 
a timely NOD in June 2004 - the initial step in appealing 
the decision, and the RO sent him a SOC in December 2004.  
But he did not then file a timely substantive appeal (VA Form 
9 or equivalent statement) to complete the steps necessary to 
perfect his appeal of this claim to the Board.  See 38 C.F.R. 
§§ 20.200, 20.302 (2006).  Thus, that August 2003 rating 
decision became final and binding on him based on the 
evidence then of record.  See 38 C.F.R. § 20.1103.

New and material evidence is required to reopen this claim 
and warrant further consideration of it on the merits (i.e., 
de novo).  38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

As mentioned, the RO's more recent January 2007 decision 
denied the veteran's petition to reopen this claim on the 
basis of new and material evidence.  And in response, he 
again filed a timely NOD in May 2007 (also indicating he 
would like a local Decision Review Officer (DRO) to consider 
this claim).  The RO has not provided him a SOC in response 
to his NOD concerning this claim, nor has he been given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by filing a timely substantive appeal (VA 
Form 9 or equivalent statement).  So this claim must be 
remanded to the RO, as opposed to merely referred there.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).



In addition, the veteran is contending his headaches, memory 
loss, and sleep apnea are secondary to his obstructive 
hydrocephalus - meaning proximately due to, the result of, 
or chronically aggravated by this condition (see 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995)), or 
alternatively that his headaches, memory loss, and sleep 
apnea are manifestations of undiagnosed illness directly 
related to his military service in the Persian Gulf War.

Since the disposition of the obstructive hydrocephalus claim 
could potentially affect the disposition of the derivative 
headache, memory loss, and sleep apnea claims, these claims 
are "inextricably intertwined."  So the AMC needs to 
complete any necessary further development of the obstructive 
hydrocephalus claim on remand (including issuing the SOC and 
giving the veteran an opportunity to perfect an appeal to the 
Board concerning this additional issue) before the Board, in 
turn, may fairly adjudicate the claims for headaches, memory 
loss and sleep apnea.  See, e.g., Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (claims are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).

In making this determination, the Board is mindful of the 
representative's remarks during the May 2007 hearing to "keep 
the issues the way they are."  However, the veteran's 
contentions and some of the medical evidence for 
consideration suggest a possible relationship between the 
obstructive hydrocephalus and the other claimed conditions.  
Therefore, to avoid piecemeal adjudication of these claims 
with common parameters, the AMC must first finish 
adjudicating the petition to reopen the obstructive 
hydrocephalus claim, and again, give the veteran an 
opportunity to perfect an appeal to the Board concerning this 
additional issue, before deciding his other claims for 
headaches, memory loss and sleep apnea.  See, e.g., Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran an SOC concerning the 
petition to reopen his claim for service 
connection for obstructive hydrocephalus 
on the basis of new and material evidence.  
Also advise him and his representative 
that he still needs to file a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement) to "perfect" an 
appeal to the Board concerning this 
additional issue.  And if, and only if, 
he perfects a timely appeal of this 
additional claim should it be returned to 
the Board for further appellate 
consideration.

2.  Conduct any additional development and 
adjudication deemed necessary before 
returning this case to the Board for 
further appellate consideration.  So, for 
example, if the veteran's obstructive 
hydrocephalus claim is reopened and 
service connection granted for this 
condition, this in turn may require having 
him undergo a VA examination to also 
obtain a medical opinion indicating 
whether his headaches, memory loss and 
sleep apnea (claims already on appeal, but 
inextricably intertwined) are proximately 
due to, the result of, or chronically 
aggravated by his obstructive 
hydrocephalus - to also perhaps warrant 
granting service connection on a secondary 
basis for this still additional 
disability.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



